Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's election with traverse of hyperoxaluria and stiripentol:

    PNG
    media_image1.png
    85
    195
    media_image1.png
    Greyscale

in the reply filed on 2/22/2021 is acknowledged.  The traversal is on the ground(s) that “the International Searching Authority did not find a lack of unity of invention in a similar claim set.”  This is not found persuasive because the requirement mailed on 12/22/2020 specifically states that the technical feature is not special.  Applicant has failed to address this basis of the requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-19 are pending in the application. Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
Claims 1-10 and 14-19 are currently under examination and the subject matter of the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “prevention and/or treatment of diseases and/or conditions related to an (sic) urinary oxalate concentration…” The specification does not define which diseases and/or conditions are “related.”  
Claims 2 and 7 recite “some renal failures.” The specification does not define “some renal failures.”  At best, the specification states “[s]ome renal failures may also be related to a high urinary oxalate concentration” (page 1).
As such, the metes and bounds of the claims remain unclear and as such have been found to be indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minutolo et al. (U.S. 2014/0343001) in view of Tsushima et al. (WO 2014/115764; English language translation attached).
Minutolo et al. teach a method of treating hyperoxularia with administration of an effective amount of an inhibitor of lactate dehydrogenase (LDH) (paragraph [0029]).
Minutolo et al. are silent on the administration of the elected stiripentol.
Tsushima et al. teach that stiripentol is a potent lactate dehydrogenase (LDH) inhibitor (paragraphs [0015]-[0016]).  The compound is administered in a pharmaceutical composition comprising a pharmaceutically acceptable excipient suitable for oral administration in the dosage form of tablets and powders (paragraph [0046]).  The amount of stiripentol preseent in the pharmaceutical composition may be adjusted within an appropriate range, but is usually 0.05 to 99% by weight, preferably 0.1 to 70% by weight, based on the total weight of the pharmaceutical composition. More preferably, the amount is 0.1 to 50% by weight. Further, the pharmaceutically acceptable carrier may be contained in an amount of usually 1 to 99.95% by weight, preferably 30 to 99.9% by weight, and more preferably 50 to 99.9% by weight (paragraph [0048]).  Stiripentol is administered in an amount that takes into consideration the age, body weight, disease severity, administration route and pharmacokinetics of the patient (paragraph [0049]).  
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administering the elected compound, stiripentol, for the treatment of hyperoxaluria.  One would have been motivated to do so because stiripentol is a known LDH inhibitor and in turn LDH inhibitors are known to be effective for treating hyperoxularia.  As such, one would have a reasonable expectation of success that stiripentol would be therapeutically effective for the treatment of hyperoxularia.
Iron Grip Barbell Co. v. USA Sports, Inc, 392 F.3d 1317, 1322 (Fed. Cir. 2004).  Optimization of ranges and parameters is a routine practice that would have been prima facie obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of A225 in order to achieve the best desired result.  “In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness… the existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would not have been obvious.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).

Claims 1-10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 2016/057932) in view of Sada et al. (Science, 20 March 2015, Vol. 347, Issue 6228; submitted in IDS).
Brown et al. teach a method of treating hyperoxularia with administration of an effective amount of an inhibitor of lactate dehydrogenase (LDH) (page 4).  The inhibitor is administered is administered in a mammal at 1 microgram to 5 mg per kg per day (page 17).  The inhibitor is administered in an oral therapeutic composition incorporating an excipient in the form of a tablet or capsule (page 401).
Brown et al. are silent on the administration of the elected stiripentol.
Sada et al. teach that stiripentol is a potent LDH inhibitor (abstract).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administering the elected compound, stiripentol, for the treatment of hyperoxaluria.  One would have been motivated to do so because stiripentol is a known LDH inhibitor and in turn LDH inhibitors are known to be effective for treating hyperoxularia.  As such, one would have a reasonable expectation of success that stiripentol would be therapeutically effective for the treatment of hyperoxularia.
Iron Grip Barbell Co. v. USA Sports, Inc, 392 F.3d 1317, 1322 (Fed. Cir. 2004).  Optimization of ranges and parameters is a routine practice that would have been prima facie obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of A225 in order to achieve the best desired result.  “In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness… the existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would not have been obvious.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).

CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628